Affirmed in part, Reversed and Remanded in part, and Memorandum Opinion
filed June 26, 2018.




                                      In the

                    Fourteenth Court of Appeals

                              NO. 14-17-00678-CV

  ANNA ABATECOLA, ROBERT ABATECOLA, HI-TECH CONCRETE
    PUMPING SERVICES PCD, LLC AND ABATECOLA LEASING,
                        Appellants

                                        v.
    2 SAVAGES CONCRETE PUMPING, LLC AND JOSEPH LOWRY,
                  INDIVIDUALLY, Appellees

                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CV-0186

                 MEMORANDUM OPINION
      This is an interlocutory appeal from the trial court’s order denying a motion
to dismiss based on the Texas Citizens’ Participation Act (“TCPA”). Tex. Civ. Prac.
& Rem. Code Ann. §§ 27.001–.011 (West 2017). We affirm the trial court’s denial
of the motion to dismiss with regard to tortious interference claims based on
continued employment and interference with customers. We conclude the trial court
erred by denying the motion to dismiss 2 Savages’ tortious interference claim based
on hiring, by denying the motion to dismiss as moot with regard to nonsuited claims,
and by ordering an award of attorney’s fees and costs.

                                  I.       BACKGROUND1

       Joseph Lowry and Chad MacDonald created a concrete pumping company
known as 2 Savages Concrete Pumping LLC (“2 Savages”) in August 2016. In
October 2016, MacDonald entered into a Company Agreement with Lowry which
contained non-competition, non-solicitation, and non-disclosure provisions.                     2
Savages and Lowry broadly refer to these restrictive covenants collectively as “the
Non-Compete Contract” or “the Non-Compete Agreement.”

       In early February 2017, the business relationship between Lowry and
MacDonald “unraveled,” and on February 14, 2017, Lowry and 2 Savages filed suit
against MacDonald. In the original petition, Lowry and 2 Savages asserted claims
against MacDonald for breach of fiduciary duty, breach of contract, libel, theft, and
negligent misrepresentation.

       On March 13, 2017, Hi-Tech Concrete Pumping Services PCD, LLC (“Hi-
Tech”) hired Chad MacDonald as a pump operator. Soon thereafter, Lowry noticed
that “several of 2 Savages usual customers began having their jobs handled by Hi-
Tech.” 2 Savages and Lowry amended their petition to include tortious interference
causes of action against Hi-Tech; its owners, Anna and Robert Abatecola; and
Abatecola Leasing, an entity that buys equipment and leases it to Hi-Tech


       1
          In determining whether a lawsuit should be dismissed under the TCPA, “the court shall
consider the pleadings and supporting and opposing affidavits stating the facts on which the
liability or defense is based.” Tex. Civ. Prac. & Rem. Code Ann. § 27.006(a). The factual
background stated herein is based on the pleadings, as well as supporting and opposing affidavits.

                                                2
(collectively, “the Hi-Tech Parties”). 2 Savages and Lowry asserted the Hi-Tech
Parties tortiously interfered with the restrictive covenants in the Company
Agreement and 2 Savages’ agreements with its customers. The allegations against
the Hi-Tech Parties were limited to four paragraphs. After referencing and quoting
some of the restrictive covenants, the first amended petition stated:

      On or about March 14, 2017, the undersigned sent a Cease and Desist
      letter to Defendant, Hi-Tech Concrete Pumping Company, Inc.
      advising them of the “Non-Compete” contract between Plaintiffs and
      Defendant, Chad MacDonald. [The Hi-Tech Parties] were warned
      about their interference with Plaintiffs [sic] customers and contracts
      and that they were encouraging, abetting and enabling the violation of
      the Non-Compete Agreement.
      Upon information and belief, [the Hi-Tech Parties] hired Defendant,
      Chad MacDonald to work for them after being informed of the Non-
      Compete Agreement they continued to employ Chad MacDonald in
      violation of the Agreement and to enrich themselves. In doing so, [the
      Hi-Tech Parties] interfered with 2 Savages [sic] contractual agreement
      with Chad MacDonald (i.e. Non-Compete contract) and interfered with
      2 Savages [sic] contractual agreement with its customers.
      Specifically, [the Hi-Tech Parties] have conspired with Defendant
      Chad MacDonald to violate and interfere with the Non-Compete
      Contract between himself and 2 Savages. As a result, Plaintiffs have
      lost business income and will continue to lose business income until the
      Court orders all Defendants to cease from such activity.

      The Hi-Tech Parties filed a motion to dismiss the claims against them under
the TCPA. The motion asserted that the TCPA applied to the tortious interference
claims because the claims were based on, related to, or were in response to the Hi-
Tech Parties’ exercise of their right to association and right to free speech. The
motion argued that 2 Savages and Lowry could not meet their burden under the
TCPA, and therefore, the tortious interference claims should be dismissed with
prejudice, and the Hi-Tech Parties should recover attorney’s fees, court costs, and
expenses. The affidavit of Robert Abatecola was attached in support of the motion.

                                          3
       In his affidavit, Robert described Hi-Tech as a “family owned concrete
pumping company,” “one of the largest concrete pumping services in the greater
Houston area,” and a competitor of 2 Savages. With regard to Chad MacDonald,
Robert admitted, “We communicated with MacDonald as a potential employee and
as an employee in furtherance of Hi-Tech’s concrete pumping business.” With
regard to customers, Robert admitted, “We communicated with customers on jobs
that MacDonald worked in furtherance of Hi-Tech’s services of providing concrete
pumping and pumping operators.” Robert also pointed out, “MacDonald resigned
two-weeks [after his hire] on March 29, 2017.”

       On July 3, 2017, 2 Savages and Lowry amended their petition a second time,2
removing the Abatecolas and Abatecola Leasing as defendants. In addition to
removing these defendants, the second amended petition slightly clarified the middle
paragraph of the tortious interference allegations quoted above:

       Upon information and belief, Defendant Hi-Tech hired Defendant
       MacDonald to work for it and––after being informed of the Non-
       Compete Agreement––they continued to employ Chad MacDonald in
       violation of the Agreement and to enrich themselves. In doing so,
       Defendant Hi-Tech has interfered with 2 Savages [sic] contractual
       agreement with its customers.
On the same day, 2 Savages and Lowry filed a nonsuit, dismissing their claims
against the Abatecolas and Abatecola Leasing without prejudice. Also on the same
day, 2 Savages and Lowry filed their response to the Hi-Tech Parties’ motion to
dismiss. As the claims against the Abatecolas and Abatecola Leasing had been
nonsuited, the response only asked the trial court to deny Hi-Tech’s motion to
dismiss.


       2
       2 Savages and Lowry later filed a supplemental petition attaching the Company
Agreement, which 2 Savages also included as an exhibit to its response to the motion to dismiss.

                                               4
      The response argued that the TCPA did not apply to proprietary information,
trade secrets, non-compete agreements, or commercial activity.        The response
alternatively argued that 2 Savages and Lowry could meet their burden under the
TCPA. The response requested recovery of attorney’s fees and costs. Joseph
Lowry’s affidavit was attached in support of the response.

      In his affidavit, Lowry identified Hi-Tech as a “direct competitor of 2
Savages.” Lowry asserted that even after he had informed the Abatecolas and Hi-
Tech of MacDonald’s restrictive covenants, Hi-Tech continued to employ
MacDonald, “steal” 2 Savages’ customers, use 2 Savages’ proprietary data against
it, and “attack” 2 Savages’ business. Lowry described 2 Savages’ business losses:

      Immediately after Chad MacDonald was hired [by Hi-Tech], I noticed
      that several of 2 Savages [sic] usual customers began having their jobs
      handled by Hi-Tech after Chad MacDonald went over there. Customers
      (and job values) that I believe were now having their concrete poured
      by Hi-Tech were: KWM Houston ($2,000.00), Lamson Construction
      ($1,800.00), Merryland Houston ($2,500.000 [sic] and Olivan
      Construction ($11,500.00). I personally spoke with the franchise owner
      of the Galveston Double Tree Hospitality Hotel who informed me that
      Hi-Tech poured their concrete job, which I had valued at $5,000.00.
      2 Savages lost tens of thousands of dollars in jobs over the next few
      weeks. Those customers have not returned and may never return. 2
      Savages has been severely damaged by Hi-Tech’s interference with the
      valid, binding Agreement.
      ...

      The effect of Hi-Tech’s misappropriation of 2 Savages’ data was so
      immediate and strong that I knew about Chad MacDonald’s hiring and
      damage to the business, literally, within 24 hours.
      Lowry also averred in his affidavit that Hi-Tech tortiously interfered by using
its relationship with MacDonald to approach and hire away other 2 Savages
personnel in violation of MacDonald’s restrictive covenants.         Further, while

                                         5
MacDonald was employed by Hi-Tech, “it had him going online and attacking my
business, approaching my customers, disparaging my business.” Lowry contends,
“Hi-Tech pumped [MacDonald] for confidential proprietary information about my
customers, pricing, and jobs” and “[e]ven though Hi-Tech has terminated Chad
MacDonald, it is still damaging 2 Savages’ business by using the proprietary
information it stole.”

      On July 5, 2017, Lowry filed a nonsuit on his claims against Hi-Tech. The
only remaining claims asserted against the Hi-Tech Parties in the second amended
petition were 2 Savages’ tortious interference claims against Hi-Tech.

      On July 6, 2017, the Hi-Tech Parties filed a reply in support of their motion
to dismiss. The Hi-Tech Parties argued that the nonsuited parties maintained a right
to recover attorney’s fees and a dismissal with prejudice pursuant to the TCPA.

      On July 7, 2017, the trial court signed two orders nonsuiting, without
prejudice, the claims asserted against the Abatecolas and Abatecola Leasing, as well
as Lowry’s claim against Hi-Tech.

      After some additional briefing and hearings, the trial court signed an order
denying the Hi-Tech Parties’ motion to dismiss on August 4, 2017. In the order, the
court found that the Abatecolas and Abatecola Leasing “have been non-suited and
dismissed without prejudice from this case, and that Defendant [Hi-Tech] is the sole
moving defendant in this motion to dismiss under the Texas Citizens Participation
Act.” Consequently, the court only ruled on the merits of the motion to dismiss as
it pertained to claims against Hi-Tech. In support of its denial, the court made the
following findings:

      The Court . . . finds Plaintiff sued Defendant Chad MacDonald for
      violating, and Defendant [Hi-Tech] for tortuously [sic] interfering with,


                                         6
      a written Non-Disclosure, Trade Secrets, and Non-Competition
      Agreement.
      The Court further finds that the allegations in Plaintiff’s live pleadings
      are for contractual protection of proprietary information and trade
      secrets, and are therefore not subject to TCPA application.
      The Court further finds that the Non-Disclosure, Trade Secrets, and
      Non-Competition Agreement sued upon by Plaintiffs herein is not
      subject to TCPA application.
      The Court further finds that the [TCPA] does not apply to commercial
      activity, as described in Tex. Civ. Prac. & Rem. Code § 27.010(b),
      which states it does not apply to: “a legal action brought against a
      person primarily engaged in the business of selling . . . goods or
      services, if the statement or conduct arises out of the sale of goods or
      services, . . . or a commercial transaction in which the intended
      audience is an actual or potential buyer of customer.”
      The Court further finds that the Defendant, [Hi-Tech], knew or should
      have known of the exclusion under the TCPA (described herein), and
      awards attorney fees, expenses and court costs to Plaintiffs for their
      defense of this motion.
      Plaintiffs are ORDERED to submit evidence of reasonable attorney
      fees, expenses and court costs by affidavit within ____ days from the
      date of this order.
      After 2 Savages and Lowry’s attorney submitted an affidavit and request for
attorney’s fees, the Hi-Tech Parties objected to the request for attorney’s fees,
arguing, among other things, that there had been no finding that the motion to
dismiss had been frivolous or solely intended for delay. This interlocutory appeal
followed.

                               II.      ANALYSIS

      The Hi-Tech Parties bring five issues on appeal. They assert the trial court
erred by: (1) finding that the TCPA did not apply; (2) denying the motion to dismiss
“on the basis that [2 Savages] met [its] burden to prove that the commercial speech
exemption applied”; (3) holding Hi-Tech liable for attorney’s fees and costs based

                                          7
on an incorrect standard; (4) denying the motion to dismiss because 2 Savages did
not prove a prima facie case of the elements of its claims, as required by the TCPA;
and (5) denying, by operation of law, the motion to dismiss as it applied to nonsuited
claims.

A.    TCPA Framework and Standard of Review
      The TCPA, codified in chapter 27 of the Civil Practice and Remedies Code,
protects citizens from retaliatory lawsuits that seek to silence or intimidate them on
matters of public concern. In re Lipsky, 460 S.W.3d 579, 586 (Tex. 2015) (orig.
proceeding); see generally Tex. Civ. Prac. & Rem. Code Ann. §§ 27.001–.011. The
statute is an anti-SLAPP law, with “SLAPP” being the acronym for “Strategic
Lawsuits Against Public Participation.” See Fawcett v. Grosu, 498 S.W.3d 650, 654
(Tex. App.—Houston [14th Dist.] 2016, pet. denied). The purpose of the statute is
to identify and summarily dispose of lawsuits designed only to chill First
Amendment rights, not to dismiss meritorious lawsuits. In re Lipsky, 460 S.W.3d at
589; see also Tex. Civ. Prac. & Rem. Code Ann. § 27.002. However, the TCPA is
broadly worded, and as a result, it has been very broadly applied.

      Texas courts’ brief history of applying the broadly worded TCPA has
      not limited application of the Act’s protections to weighty issues of
      great public concern. The dismissal mechanism of the statute has been
      applied in cases for fraud and barratry, a suit for contamination of a
      water well, a dispute between neighbors over a fence, defamation
      claims arising from an employment dispute, a snarl of competing claims
      arising from discussions among horse breeders on social media, and a
      host of other types of claims.

Long Canyon Phase II & III Homeowners Assoc., Inc. v. Cashion, 517 S.W.3d 212,
216–17 (Tex. App.—Austin 2017, no pet.) (citations omitted).

      The TCPA provides a two-step process to expedite the dismissal of a “legal
action” that is “based on, relates to, or is in response to a party’s exercise of the right

                                            8
of free speech, right to petition, or right of association.” Tex. Civ. Prac. & Rem.
Code Ann. § 27.003(a). First, the movant seeking dismissal under the TCPA must
“show[ ] by a preponderance of the evidence that the [nonmovant’s] legal action is
based on, relates to, or is in response to the [movant]’s exercise of: (1) the right of
free speech; (2) the right to petition; or (3) the right of association.” Id. § 27.005(b).
Second, if the movant makes that showing, the burden shifts to the nonmovant to
“establish[ ] by clear and specific evidence a prima facie case for each essential
element of the claim in question” to avoid dismissal.3 Id. § 27.005(c).

       The TCPA exempts certain types of legal actions from its application. See id.
§ 27.010. In this case, the only pertinent exemption is the “commercial speech”
exemption found in section 27.010(b). Section 27.010(b) provides:

       This chapter does not apply to a legal action brought against a person
       primarily engaged in the business of selling or leasing goods or
       services, if the statement or conduct arises out of the sale or lease of
       goods, services, or an insurance product, insurance services, or a
       commercial transaction in which the intended audience is an actual or
       potential buyer or customer.
Id. The nonmovant bears the burden of proving the statutory exemption. Deaver v.
Desai, 483 S.W.3d 668, 673 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

       The “evidence” the trial court “shall consider” in “determining whether a legal
action should be dismissed” under the TCPA expressly includes “the pleadings and
supporting and opposing affidavits stating the facts on which the liability or defense
is based.” Tex. Civ. Prac. & Rem. Code Ann. § 27.006(a). “The TCPA contemplates
primary reliance on such proof.” Lona Hills Ranch, LLC v. Creative Oil & Gas
Operating, LLC, —S.W.3d—, No. 03-17-00743-CV, 2018 WL 1868054, at *3 (Tex.

       3
        If the nonmovant meets that burden and the “legal action” would otherwise survive, the
TCPA still allows the movant to obtain dismissal by “establish[ing] by a preponderance of the
evidence each essential element of a valid defense to the nonmovant’s claim.” Id. § 27.005(d).

                                              9
App.—Austin Apr. 19, 2018, no pet.) (citing Tex. Civ. Prac. & Rem. Code Ann. §
27.006(a) and Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017) (“The basis of a
legal action is not determined by the defendant’s admissions or denials but by the
plaintiff’s allegations . . . . When it is clear from the plaintiff’s pleadings that the
action is covered by the Act, the defendant need show no more.”) (internal footnotes
omitted)).

       We review de novo whether claims are covered by the TCPA. Deaver, 483
S.W.3d at 672.         We also review de novo issues of statutory construction.
ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex. 2017) (per
curiam).

B.     Application of the TCPA
       In their first issue, the Hi-Tech Parties contend the trial court erred by
“impliedly finding that the TCPA did not apply . . . and . . . expressly finding that
the TCPA did not apply to ‘contractual protection of proprietary information and
trade secrets’ or the ‘Non-Disclosures, Trade Secrets, and Non-Competition
Agreement.’” Because the trial court only ruled on the merits of the motion to
dismiss as it pertained to claims against Hi-Tech, and because Lowry nonsuited his
claims, we limit our analysis to the tortious inference claims asserted by 2 Savages
against Hi-Tech.4

       Hi-Tech initially takes issue with the following findings of the trial court:

       The Court further finds that the allegations in Plaintiff’s live pleadings
       are for contractual protection of proprietary information and trade
       secrets, and are therefore not subject to TCPA application.
       The Court further finds that the Non-Disclosure, Trade Secrets, and

       4
        We address the Hi-Tech Parties’ arguments concerning the claims against the Abatecolas
and Abatecola Leasing and the claims by Lowry below in our analysis of the Hi-Tech Parties’ fifth
issue.

                                               10
       Non-Competition sued upon by Plaintiffs herein is not subject to TCPA
       application.

       As Hi-Tech correctly points out, there is no exemption to the TCPA that
entirely exempts such subject matter. See Tex. Civ. Prac. & Rem. Code Ann.
§ 27.010. TCPA exemptions are limited to (1) enforcement actions brought “in the
name of this state or a political subdivision . . . by the attorney general, a district
attorney, a criminal district attorney, or a county attorney”; (2) the commercial
speech exemption, which we discuss in detail below; (3) legal actions “seeking
recovery for bodily injury, wrongful death, or survival” and to statements made
regarding such actions; and (4) legal actions brought under the Insurance Code or
arising out of an insurance contract. See id. There are no exemptions for legal
actions involving “contractual protection of proprietary information and trade
secrets” or “Non-Disclosure, Trade Secrets, and[/or] Non-Competition” agreements.
As such, the trial court’s findings in this regard were erroneous and do not support
the complete denial of Hi-Tech’s motion to dismiss.

       Hi-Tech contends the TCPA applies to 2 Savages’ claims against Hi-Tech
because the allegations of 2 Savages “implicated the right of association and the
right of free speech.” Hi-Tech specifically addresses two theories upon which 2
Savages’ tortious interference claims are based: the hiring of MacDonald and
interference with 2 Savages’ customers. Hi-Tech does not argue on appeal that the
right of association or the right of free speech is implicated insofar as the claims are
based on continued employment of MacDonald.5


       5
         The TCPA defines “‘legal action’ . . . both expansively and variously . . . referring to
everything from an entire action or proceeding to particular facts that underlie a claim or cause of
action. This nomenclature contemplates the drawing of distinctions not only between claims, but
also between factual theories, as here.” Serafine v. Blunt, 466 S.W.3d 352, 393 (Tex. App.—
Austin 2015, no pet.) (citing Tex. Civ. Prac. & Rem. Code Ann. § 27.001(6) and Jaster v. Comet
II Constr., Inc., 438 S.W.3d 556, 563–71 (Tex. 2014) (plurality op.)).

                                                11
       The TCPA defines both the right of free speech and the right of association as
involving communications.            Id. § 27.001(2)–(3).          “Exercise of the right of
association” is “a communication between individuals who join together to
collectively express, promote, pursue, or defend common interests.” Id. § 27.001(2).
“Exercise of the right to free speech” is “a communication made in connection with
a matter of public concern.” Id. § 27.001(3). A “‘[m]atter of public concern’
includes an issue related to: (A) health or safety; (B) environmental, economic, or
community well-being; (C) the government; (D) a public official or public figure; or
(E) a good, product, or service in the marketplace.” Id. § 27.001(7). “The TCPA
does not require that the statements specifically ‘mention’” any of the listed matters
of public concern, “nor does it require more than a ‘tangential relationship’” to same;
rather, the TCPA applies so long as the defendant’s statements are “in connection
with” “issue[s] related to” any of the matters of public concern listed in the statute.
Coleman, 512 S.W.3d at 900 (citing Tex. Civ. Prac. & Rem. Code § 27.001(3), (7)).
The TCPA also broadly defines “communication” as “includ[ing] the making or
submitting of a statement or document in any form or medium, including oral, visual,
written, audiovisual, or electronic.” Tex. Civ. Prac. & Rem. Code Ann. § 27.001(1).

       Hi-Tech contends the hiring of MacDonald involved communications
exercising the right of association because the hiring involved communication which


         In its opening appellate brief, Hi-Tech addresses the theory of tortious interference based
on continued employment in its argument that 2 Savages failed to show a prima facie case, but Hi
Tech does not address the application of the TCPA or the commercial exemption to this theory of
tortious interference. In addressing the commercial exemption, for example, Hi-Tech contends
that, other than hiring MacDonald, “the only other basis for tortious interference[] Appellants [sic]
alleged in their pleadings [was] that Hi-Tech interfered with alleged contracts with 2 Savages’s
customers.” In the reply brief, Hi-Tech again acknowledges the theory of tortious interference
based on continued employment, but again, does not explain how this theory is covered by the
TCPA. Even if Hi-Tech had argued in reply that this theory was covered by the TCPA, arguments
raised for the first time in a reply brief are waived. QTAT BPO Sols., Inc. v. Lee & Murphy Law
Firm, G.P., 524 S.W.3d 770, 779 (Tex. App.—Houston [14th Dist.] 2017, pet. filed).

                                                 12
created an employment relationship for the “common pursuit of engaging in the
same business.” Although 2 Savages’ pleadings do not specifically reference any
communications, Hi-Tech asserts, “in order for [Hi-Tech] to hire MacDonald,” there
was a communication. Hi-Tech also relies on the affidavit of Robert Abatecola
submitted in support of the motion to dismiss, in which Robert stated, “We
communicated with MacDonald as a potential employee and as an employee in
furtherance of Hi-Tech’s concrete pumping business.”

       Hi-Tech likewise contends the alleged interference with customers involved
communications exercising the right of free speech because such interference would
have involved communications made in connection with a matter of public concern.
Again, the pleadings of 2 Savages do not specifically reference any communications,
and again, Hi-Tech relies on the affidavit of Robert Abatecola. In this regard, Robert
stated, “We communicated with customers on jobs that MacDonald worked in
furtherance of Hi-Tech’s services of providing concrete pumping and pumping
operators.”

       2 Savages argues Hi-Tech failed to meet its initial burden to show TCPA
coverage, but its arguments do not account for the broad language of the TCPA or
the precedent of the Texas Supreme Court. 2 Savages asserts the TCPA does not
apply for various reasons: Hi-Tech failed to establish a “nexus” between “the
lawsuit and any of [its] rights of free speech and association”; “Appellants had no
constitutional right to participate in a violation of the Non-Compete”; private
communications are not protected by the TCPA; and “the activity Appellants sought
to protect via the TCPA Motion to Dismiss, had been contracted away pursuant to”
section 15.50 of the Texas Business and Commerce Code.6

       6
        2 Savages also argues the TCPA’s commercial speech exemption applies to the claims at
issue. We address this argument below in our analysis of the Hi-Tech Parties’ second issue.

                                             13
      In ExxonMobil Pipeline Co. v. Coleman, the Supreme Court of Texas rejected
similar arguments, calling the arguments “an effort to narrow the scope of the TCPA
by reading language into the statute that is not there.” 512 S.W.3d at 901. The Court
explained, “We do not substitute the words of a statute in order to give effect to what
we believe a statute should say; instead, absent an ambiguity, we look to the statute’s
plain language to give effect to the Legislature’s intent as expressed through the
statutory text.” Id. We must follow the Supreme Court precedent and apply the
TCPA as written.

      Consequently, we focus on whether the claims of 2 Savages are based on,
relate to, or are in response to the exercise of the right of free speech or right of
association, as these rights are defined under the TCPA. Tex. Civ. Prac. & Rem.
Code Ann. § 27.003(a). It is clear from the pleadings that the claims are related to
the exercise of the right of association and the right to free speech. As Hi-Tech has
pointed out, hiring MacDonald and interfering with customers would necessarily
have required communications or “the making or submitting of a statement or
document in any form or medium, including oral, visual, written, audiovisual, or
electronic.” Id. § 27.001(1). Hi-Tech could not have hired MacDonald or interfered
with customers, as alleged, without communicating with MacDonald and the
customers in some way.

      In addition, with respect to MacDonald’s hiring, this communication was
made by individuals who “join[ed] together to collectively express, promote, pursue,
or defend common interests,” the common interests being the business of Hi-Tech,
or as 2 Savages alleged, Hi-Tech “conspired with Defendant Chad MacDonald to
violate and interfere with the Non-Compete Contract between himself and 2
Savages.” See id. § 27.001(2). With respect to the alleged interference with
customers, the communication was “made in connection with a matter of public

                                          14
concern” because the communications with customers would have had been made
in connection with one of the listed matters of public concern—a “good, product, or
service in the marketplace.” Id. § 27.001(7)(E).

      2 Savages argues that “Robert’s affidavit is the only evidence relied upon to
show application of the TCPA, and the assertions therein were conclusory.” We
disagree. The relevant statements in Robert’s affidavit are not conclusory: Neither
the statement, “We communicated with MacDonald as a potential employee and as
an employee in furtherance of Hi-Tech’s concrete pumping business,” nor the
statement, “We communicated with customers on jobs that MacDonald worked in
furtherance of Hi-Tech’s services of providing concrete pumping and pumping
operators,” makes a judgment or determination without supporting facts or
reasoning.

      Moreover, while Robert’s affidavit does bolster our conclusion that the TCPA
applies, it is not the “only evidence” that shows application of the TCPA. When
determining the application of the TCPA, courts consider pleadings as “evidence,”
as we have above. Id. § 27.006(a); Hersh, 526 S.W.3d at 467 (“When it is clear from
the plaintiff’s pleadings that the action is covered by the Act, the defendant need not
show more.”). Because it is clear from the pleadings that the claims against Hi-Tech
are covered by the TCPA, we need not rely on Robert’s affidavit. Even assuming
the claims of 2 Savages and Lowry are not based on or in response to
communications, the claims are at least related to communications “between
individuals who join together to collectively express, promote, pursue, or defend
common interests” or communications “made in connection with a matter of public
concern,” which under the TCPA constitute, respectively, the “[e]xercise of the right
of association” and the “[e]xercise of the right of free speech.” Tex. Civ. Prac. &
Rem. Code Ann. §§ 27.001(2), (3), 27.003(a).

                                          15
       We conclude the tortious interference claims 2 Savages asserted against Hi-
Tech for hiring MacDonald and interfering with customers relate to the exercise of
the right to free speech and the right of association, as broadly defined by the TCPA
and interpreted by the Texas Supreme Court. See, e.g., Coleman, 512 S.W.3d at
901. Therefore, we sustain the Hi-Tech Parties’ first issue with regard to these
claims. Because Hi-Tech does not argue that claims based on the continued
employment of MacDonald are based on, relate to, or are in response to the exercise
of the right of free speech or right of association, we overrule the Hi-Tech Parties’
first issue insofar as it applies to these claims.

C.     Application of the Commercial Speech Exemption
       With regard to the commercial speech exemption, Hi-Tech argues that 2
Savages failed to show that the commercial speech exemption applied to claims
against Hi-Tech under the Simpson test7 or “the more narrow application used by a
minority of courts.” 2 Savages responds that, regardless of the test applied, its claims
fall within the commercial speech exemption.

       Previously, there was a split among the Texas courts of appeals as to how the
commercial speech exemption should be interpreted. The Texas Supreme Court
recently resolved the split. In Castleman v. Internet Money Ltd., the Court construed
the exemption to apply when:

       (1) the defendant was primarily engaged in the business of selling or
       leasing goods [or services],
       (2) the defendant made the statement or engaged in the conduct on
       which the claim is based in the defendant’s capacity as a seller or lessor
       of those goods or services,
       (3) the statement or conduct at issue arose out of a commercial
       transaction involving the kind of goods or services the defendant

       7
           Simpson Strong-Tie Co., Inc. v. Gore, 230 P.3d 1117 (Cal. 2010).

                                                16
      provides, and
      (4) the intended audience of the statement or conduct were actual or
      potential customers of the defendant for the kind of goods or services
      the defendant provides.

—S.W.3d—, No. 17-0437, 2018 WL 1975039, at *3 (Tex. Apr. 27, 2018) (per
curiam).

      Applying this test to the claims at issue, we conclude that the commercial
exemption does apply to 2 Savages’ tortious interference claims based upon
interference with customers but does not apply to 2 Savages’ tortious interference
claim based upon MacDonald’s hiring.

      Evidence establishes Hi-Tech is “a person primarily engaged in the business
of selling or leasing . . . services.” The affidavit of Hi-Tech owner Robert Abatecola
shows that Hi-Tech is in the business of selling concrete pumping services. Therein,
Robert described Hi-Tech as a “family owned concrete pumping company” and a
competitor of 2 Savages. The affidavit of Lowry likewise identified Hi-Tech as a
competitor of 2 Savages. Hi-Tech, citing Backes v. Misko, 486 S.W.3d 7, 22 (Tex.
App.—Dallas 2015, pet. denied), argues that the evidence does not show Hi-Tech is
primarily engaged in business. However, the evidence in Backes did not resemble
the evidence in this case. Backes involved individuals in the quarter horse breeding
business, and in that case, evidence existed that at least one of them had a full-time
job raising money for charity. Id. Quarter Horse Breeding came “second.” Id. By
contrast, Robert identified Hi-Tech as “one of the largest concrete pumping services
in the greater Houston area.” There is no question Hi-Tech is primarily engaged in
the business of selling or leasing services.

      With respect to the hiring of MacDonald, 2 Savages did not show that the
statements made, or conduct engaged in, by Hi-Tech “arose out of a commercial
transaction involving the kind of goods or services” Hi-Tech provides.
                                          17
MacDonald’s hiring by Hi-Tech was not a sale of concrete pumping services. Nor
did 2 Savages show that the audience for the statements or conduct “were actual or
potential customers” of Hi-Tech. There was no showing that actual or potential
customers were part of the communications between MacDonald and Hi-Tech about
his hiring. Accordingly, 2 Savages failed to show the exception applied to the hiring
of MacDonald.

      With respect to communications with customers, however, the evidence does
show that the statements made by Hi-Tech “arose out of a commercial transaction
involving the kind of goods or services” Hi-Tech provides. It also shows that Hi-
Tech made these statements in its capacity “as a seller or lessor of those goods or
services,” and “the intended audience . . . [was] actual or potential customers” of Hi-
Tech for the kind of goods or services Hi-Tech provides. The pleadings and
affidavits demonstrate that Hi-Tech’s alleged communications with customers took
place so that Hi-Tech could sell concrete pumping services for compensation. 2
Savages complained in its pleadings that Hi-Tech interfered with its customers in
alleged violation of MacDonald’s restrictive covenants in order to sell services that
2 Savages would have otherwise provided. Lowry testified in his affidavit that 2
Savages lost several customers to Hi-Tech after MacDonald went to work there, and
as a result of Hi-Tech’s conduct, 2 Savages lost “tens of thousands of dollars in jobs”
to Hi-Tech. This portion of Lowry’s affidavit is unrebutted. Hi-Tech’s owner
admitted “we communicated with customers on jobs that MacDonald worked in
furtherance of Hi-Tech’s services of providing concrete pumping and pumping
operators.” This evidence shows that Hi-Tech’s alleged interference with customers
is covered by the commercial exemption as defined in Castleman.

      Hi-Tech argues that “communicat[ions] with customers on jobs that
MacDonald worked in furtherance of Hi-Tech’s services of providing concrete

                                          18
pumping and pumping operators” did not arise out of the sale of goods or services.
Hi-Tech admits that these communications were with “2 Savages’s customers who
were presumably Hi-Tech’s actual or potential customers” but argues that if its
communications did not attempt to “effectuate a sale for Hi-Tech, the exemption
would not apply.” Hi-Tech argues that neither the pleadings nor Lowry’s affidavit
reference any specific statement. With respect to conduct, Hi-Tech argues that the
pleadings and Lowry’s affidavit are vague and the conduct allegations in Lowry’s
affidavit “are legally incompetent since they are not based on Lowry’s personal
knowledge.” Hi-Tech concludes that 2 Savages presented “no competent evidence,
let alone clear and specific evidence, that [its] claims arose from conduct, involving
the sale of goods or services, that Hi-Tech actually had with its customers.”

      Hi-Tech mistakenly merges the requirements that apply once it is shown that
the TCPA applies with the issue of whether the claims at issue are subject to the
requirements of the TCPA in the first place. The TCPA does not make application
of the commercial speech exemption contingent on a showing of “clear and specific
evidence.” See Cavin v. Abbott, 545 S.W.3d 47, 57–58 (Tex. App.—Austin 2017,
no pet.). There is no requirement that 2 Savages present clear and specific evidence
to show the commercial exemption applies.

      Although 2 Savages had the burden to prove that the commercial speech
exemption applies, see Deaver, 483 S.W.3d at 673, the exemption’s text does not
state a requisite standard of proof. This silence contrasts with specific evidentiary
standards applicable to the movant (preponderance of the evidence) or nonmovant
(clear and specific prima facie evidence) in section 27.005’s burden-shifting
mechanism. We have located no Texas decision establishing the standard of proof




                                         19
applicable to chapter 27’s exemptions so we endeavor to identify it.8

       The applicable evidentiary standard is generally determined by the nature of
the case or particular claim. In re Lipsky, 460 S.W.3d at 589. The present matter
involves civil litigation, in which the traditional preponderance of the evidence
standard typically applies. Id.; see State v. Benavidez, 365 S.W.2d 638, 640 (Tex.
1963); Carter v. Harris Cty. Appraisal Dist., 409 S.W.3d 26, 36 (Tex. App.—
Houston [1st Dist.] 2013, no pet.) (stating general rule in civil cases that burden of
proof is preponderance of evidence). No party argues differently and we think
applying a preponderance of the evidence standard to section 27.010’s exemptions
best comports with the act’s overall statutory scheme and legislative purpose, which
advances the dual goals of encouraging and safeguarding the enumerated
constitutional rights and respecting meritorious lawsuits for demonstrable injury.
See Tex. Civ. Prac. & Rem. Code Ann. § 27.002.                     Establishing the statute’s
applicability requires a showing by a preponderance of the evidence; establishing
one of the enumerated exemptions should demand the same burden.

       Accordingly, we conclude that establishing the applicability of the
commercial speech exemption required 2 Savages to prove it by a preponderance of
the evidence. The “evidence” the trial court “shall consider” expressly includes “the
pleadings and supporting and opposing affidavits stating the facts on which the
liability . . . is based.” Id. § 27.006(a). “The basis of a legal action is . . . [determined
by] the plaintiff’s allegations.” Hersh, 526 S.W.3d at 467.

       2 Savages alleged that Hi-Tech interfered with 2 Savages’ customers and 2
Savages lost business income as a result.                    Hi-Tech’s admissions that it


       8
         See Herman & MacLean v. Huddleston, 459 U.S. 375, 389 (1983) (“Where Congress has
not prescribed the appropriate standard of proof and the Constitution does not dictate a particular
standard, we must prescribe one.”).

                                                20
communicated with “2 Savages’s customers who were presumably Hi-Tech’s actual
or potential customers” “in furtherance of Hi-Tech’s services of providing concrete
pumping and pumping operators” along with the allegations in Lowry’s affidavit
regarding the jobs 2 Savages lost to Hi-Tech sufficiently show by a preponderance
of the evidence that Hi-Tech’s statements or conduct “arose out of a commercial
transaction involving the kind of goods or services the defendant provides.” We
conclude the TCPA’s commercial-speech exemption applies. See Tex. Civ. Prac. &
Rem. Code Ann. § 27.010(b). Therefore, the TCPA does not apply to the claims
based upon interference with customers. See id.

        Without expressing any opinion on the merits of the claims, we conclude that
2 Savages has shown that 2 Savages’ tortious interference claims against Hi-Tech
based upon interference with customers are exempted from application of the TCPA.
The trial court did not err in denying the motion to dismiss as to these claims against
Hi-Tech. We overrule the Hi-Tech Parties’ second issue with regard to these
claims.9

       For the reasons stated above, we sustain the Hi-Tech Parties’ second issue
with regard to 2 Savages’ tortious interference claim based on the hiring of
MacDonald.

D.     Prima Facie Case
       In their fourth issue, the Hi-Tech Parties argue that 2 Savages failed to show
“‘by clear and specific evidence a prima face case for each essential element of
the[ir] claims for tortious interference.” We address this argument’s application to
the claim we held was covered by the TCPA and not exempted—2 Savages’ claim

       9
         Because we conclude these claims against Hi-Tech are exempted from the TCPA, we do
not address these claims in our evaluation of the Hi-Tech Parties’ fourth issue. See Tex. R. App.
P. 47.1.

                                               21
against Hi-Tech for tortious interference based on hiring.

      Once the burden has shifted, the TCPA requires the plaintiff to present “clear
and specific evidence” on “each essential element” of the claim. The Supreme Court
has noted that “[c]lear and specific evidence is not a recognized evidentiary
standard[,]” and “[a]lthough it sounds similar to clear and convincing evidence, the
phrases are not legally synonymous.” In re Lipsky, 460 S.W.3d at 589. In addition,
the Supreme Court noted that the term “prima facie case” “refers to evidence
sufficient as a matter of law to establish a given fact if it is not rebutted or
contradicted.” Id. at 590.

      Under the TCPA, general allegations that merely recite the elements of a cause
of action will not suffice; rather, “a plaintiff must provide enough detail to show the
factual basis for its claim.” Id. at 590–91. Although the TCPA “initially demands
more information about the underlying claim, the Act does not impose an elevated
evidentiary standard or categorically reject circumstantial evidence.” Id. at 591.

      The elements for tortious interference with an existing contract are: (1) an
existing contract subject to interference, (2) a willful and intentional act of
interference with the contract, (3) that proximately caused the plaintiff’s injury, and
(4) caused actual damages or loss. Prudential Ins. Co. of Am. v. Financial Review
Servs., Inc., 29 S.W.3d 74, 77 (Tex. 2000) (citing ACS Investors, Inc. v. McLaughlin,
943 S.W.2d 426, 430 (Tex. 1997)).

      The TCPA requires proof by clear and specific evidence of each of these
elements. In re Lipsky, 460 S.W.3d at 592–93. Without any citation to the record,
2 Savages points to admissions by Hi-Tech that it hired and continued to employ
MacDonald and that they competed with 2 Savages. 2 Savages also states that
“Plaintiff Lowry named numerous companies he’d lost business from after
MacDonald’s leaving.”
                                          22
      However, to satisfy the TCPA, “a plaintiff must provide enough detail to show
the factual basis for its claim,” including how the defendants “damaged the
plaintiff.” Id. at 591. “[G]eneral allegations that merely recite the elements of a
cause of action . . . will not suffice.” Id. at 590–91. Additionally, “[b]are, baseless
opinions do not create fact questions, and neither are they a sufficient substitute for
the clear and specific evidence required to establish a prima facie case under the
TCPA.” Id. at 592–93.

      We conclude that 2 Savages fell short of presenting prima facie evidence
because they failed to present “clear and specific evidence” that in hiring
MacDonald, Hi-Tech willfully and intentionally interfered with the Non-Compete
Agreement. To prove willful and intentional interference, 2 Savages would have to
show that Hi-Tech knew of the existence of MacDonald’s Non-Compete Agreement
or had knowledge of facts that would lead a reasonable person to conclude that an
agreement existed. Primrose Drilling Ventures, Ltd. v. Nealwell Drilling, Ltd., No.
14-98-00618-CV, 2000 WL 890622, at *3 (Tex. App.—Houston [14th Dist.] July 6,
2000, no pet.) (mem. op.) (citing Kelly v. Galveston Cty., 520 S.W.2d 507, 513 (Tex.
Civ. App.—Houston [14th Dist.] 1975, no writ), and Armendariz v. Mora, 553
S.W.2d 400, 406 (Tex. Civ. App.—El Paso 1977, writ ref’d n.r.e.)).

      In the first amended petition, 2 Savages alleged:

      Upon information and belief, [the Hi-Tech Parties] hired Defendant,
      Chad MacDonald to work for them after being informed of the Non-
      Compete Agreement they continued to employ Chad MacDonald in
      violation of the Agreement and to enrich themselves.
      However, “clear and specific” evidence does not show that Hi-Tech knew or
should have known an agreement existed at the time of hiring. The evidence shows
that Hi-Tech was not informed of the Non-Compete Agreement until the day after it
hired MacDonald. Counsel for 2 Savages sent Hi-Tech a cease and desist letter on

                                          23
March 14, 2017, the day after Hi-Tech hired MacDonald.10 The letter stated, “[Mr.
Lowry] believes Mr. MacDonald had not explained to you that he signed a Non-
Compete Agreement.” In Lowry’s affidavit, he points to Hi-Tech’s “judicial[ ]
admis[sions]” that “[i]t hired Chad MacDonald on March 13, 2017” and “[Hi-Tech]
was told [MacDonald] was subject to a valid Non-Disclosure, Trade Secrets, Non-
Compete Agreement on March 14, 2017.” Lowry’s affidavit also states that after
Hi-Tech initially hired MacDonald, Lowry “felt like Hi-Tech may have been
operating out of ignorance so I nicely called them, explained the problem and
requested Hi-Tech to immediately cease employing [ ] MacDonald.” Because there
is no “clear and specific evidence” that Hi-Tech was aware or should have been
aware of the Non-Compete Agreement before hiring MacDonald, there is also no
evidence that Hi-Tech willfully and intentionally interfered with the Non-Compete
Agreement by hiring MacDonald.11

            2 Savages failed to meet its burden of establishing by clear and specific
evidence a prima facie case for the “willful and intentional interference” element of
its tortious interference claim based on hiring. As a result, the trial court erred in
denying Hi-Tech’s motion to dismiss on this claim. We sustain the Hi-Tech Parties’



       10
          The letter was referenced in Lowry’s affidavit and attached as exhibit B to 2 Savages’
response to the motion to dismiss.
       11
         Indeed, changes 2 Savages and Lowry made to their second amended petition appear to
withdraw any tortious interference claim based on hiring:
       Upon information and belief, Defendant Hi-Tech hired Defendant MacDonald to
       work for it and–– after being informed of the Non-Compete Agreement–– they
       continued to employ Chad MacDonald in violation of the Agreement and to enrich
       themselves. In doing so, Defendant Hi-Tech has interfered with 2 Savages [sic]
       contractual agreement with its customers.

        However, as explained in section E, infra, removal of a claim by an amended pleading does
not affect a pending motion to dismiss filed pursuant to the TCPA.

                                               24
fourth issue with respect to the tortious interference claim based on hiring.12

E.     Effect of the Nonsuit
       In their fifth issue, the Hi-Tech Parties argue that the trial court erred in
denying, by operation of law, the motions to dismiss by the Abatecolas and
Abatecola Leasing, as well as the motion to dismiss Lowry’s claim against Hi-Tech.

       According to the Hi-Tech Parties, the trial court’s written order denying Hi-
Tech’s motion to dismiss “implicitly concludes that since Appellees nonsuited their
claims for tortious interference against Anna Abatecola, Robert Abatecola, and
Abatecola Leasing, the motion to dismiss only proceeded as to Hi-Tech.” Indeed,
the trial court explicitly found that the Abatecolas and Abatecola Leasing “have been
non-suited and dismissed without prejudice from this case, and that Defendant [Hi-
Tech] is the sole moving defendant in this motion to dismiss under the Texas
Citizens Participation Act.” Consequently, the trial court only ruled on the merits of
the motion to dismiss as it pertained to claims against Hi-Tech. As the Hi-Tech
Parties point out, the trial court “concluded that nonsuits rendered the motion to
dismiss moot insofar as it was asserted by the Abatecolas or Abatecola Leasing.”

       At the same time, the Hi-Tech Parties contend, “There was no ruling at all on
the motion to dismiss asserted by Anna Abatecola, Robert Abatecola, and Abatecola
Leasing.” The Hi-Tech Parties assert there was also no ruling on Hi-Tech’s motion
to dismiss Lowry’s subsequently nonsuited claims against Hi-Tech. The Hi-Tech
Parties assert that because the trial court did not deny the motion to dismiss insofar
as it addressed these claims, the motion was denied by operation of law under


       12
         Although Hi-Tech also challenges 2 Savages’ ability to show a prima facie case of other
elements of tortious interference with “clear and specific” evidence, we do not reach these
arguments in light of our holding on the “willful and intentional” element. See Tex. R. App. P.
47.1.

                                              25
sections 27.005(a) and 27.008(a) of the TCPA.

      The Hi-Tech Parties assert that the nonsuit or removal of a claim by an
amended pleading does not affect their right to statutory relief as requested in a
pending motion to dismiss filed pursuant to the TCPA.            The Hi-Tech Parties
therefore suggest this court should proceed to analyze its motion as to the claims
against the Abatecolas or Abatecola Leasing, as well as Lowry’s claim against Hi-
Tech. In support of this argument, the Hi-Tech Parties cite Ford v. Bland, No. 14-
15-00828-CV, 2016 WL 7323309, at *5 (Tex. App.—Houston [14th Dist.] Dec. 15,
2016, no pet.) (mem. op.).

      The Hi-Tech Parties point out that 2 Savages and Lowry did not attempt to
meet their burden under the TCPA, either to show the commercial speech exemption
applied or prove with clear and specific evidence a prima facie case on each element
of their nonsuited claims. The Hi-Tech Parties assert that 2 Savages and Lowry
abandoned these efforts based on the “[erroneous] belief that the nonsuits would
absolve them of sanctions liability under the TCPA.” The Hi-Tech Parties argue
that, with respect to the nonsuited claims, since the prima facie burden was not met
and the applicability of the commercial speech exemption was not shown, the trial
court should have granted the motion to dismiss and ordered a dismissal with
prejudice along with fees and costs.

      A party’s decision to nonsuit does not affect a nonmoving party’s independent
claims for affirmative relief, including motions for dismissal under the TCPA. See,
e.g., CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390 S.W.3d
299, 300 (Tex. 2013) (per curiam); Villafani v. Trejo, 251 S.W.3d 466, 467 (Tex.
2008); James v. Calkins, 446 S.W.3d 135, 142–44 (Tex. App.—Houston [1st Dist.]
2014, pet. denied). Although a plaintiff has an absolute right to nonsuit a claim
before resting its case-in-chief, a nonsuit “shall not prejudice the right of an adverse

                                          26
party to be heard on a pending claim for affirmative relief.” Tex. R. Civ. P. 162; see
CTL/Thompson Tex., 390 S.W.3d at 300.

      “[A] defendant’s motion to dismiss that may afford more relief than a nonsuit
affords constitutes a claim for affirmative relief that survives a nonsuit[.]”
Rauhauser v. McGibney, 508 S.W.3d 377, 381 (Tex. App.—Fort Worth 2014, no
pet.), overruled on other grounds by Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex.
2017)). TCPA motions to dismiss survive nonsuit because, unlike a nonsuit, the
TCPA motion to dismiss might also allow the movant to obtain a dismissal with
prejudice, attorney’s fees, and sanctions. Walker v. Hartman, 516 S.W.3d 71, 80
(Tex. App.—Beaumont 2017, pet. filed) (TCPA motion to dismiss survived nonsuit
filed after motion to dismiss); Rauhauser, 508 S.W.3d at 381–83 (same).
Consequently, the nonsuits and removal of claims from the petition in this case did
not moot any aspect of the Hi-Tech Parties’ motion to dismiss. The trial court’s
ruling to the contrary, and the resulting denial of the motion to dismiss as to these
claims, was in error.

      We do not agree, however, that Ford v. Bland, No. 14-15-00828-CV, 2016
WL 7323309, at *5 (Tex. App.—Houston [14th Dist.] Dec. 15, 2016, no pet.),
requires us to proceed to analyze the motion with respect to the nonsuited claims. In
Ford, this court concluded that if the movant’s initial burden is met, the motion will
survive the subsequent nonsuit of a claim by amendment:

      Appellants contend appellees failed to establish a prima facie case for
      each element of its business disparagement claim and this failure was
      not affected by appellees [sic] amendment of their counterclaims
      eliminating business disparagement after appellants moved to dismiss
      under the TCPA. Because appellants met their initial burden under the
      TCPA, their motion to dismiss survived appellees’ amendment of their
      counterclaims. Thus the issue of whether the trial court erred by failing
      to grant appellants’ motion to dismiss as to this claim can properly be
      raised on appeal.
                                         27
Id. at *2 (citations omitted). The court then proceeded to analyze the motion to
dismiss as to the nonsuited claims. In Ford, unlike here, there was no suggestion
that the trial court concluded the amendment rendered any aspect of the motion
moot. The trial court’s order in Ford did not indicate the reason for its ruling, but a
letter directing the parties to mediate issued the same day stated, “I believe
[appellees] have established by clear and specific evidence a prima facie case on
each essential element needed to be established.” Id. at *6.

      Appellate courts have broad discretion to remand for a new trial in the interest
of justice. See Tex. R. App. P. 43.3(b). Remand is appropriate when a case, for any
reason, has not been fully developed. United States Fire Ins. Co. v. Carter, 473
S.W.2d 2, 3 (Tex. 1971); Scott Bader, Inc. v. Sandstone Prods., Inc., 248 S.W.3d
802, 822 (Tex. App.—Houston [1st Dist.] 2008, no pet.); Kondos v. Lincoln Prop.
Co., 110 S.W.3d 716, 724 (Tex. App.—Dallas 2003, no pet.).

      This court recently held that remand is appropriate where a trial court has not
considered the merits of a TCPA motion to dismiss. See Hearst Newspapers, LLC
v. Status Lounge, Inc., 541 S.W.3d 881, 894 (Tex. App.—Houston [14th Dist.] 2017,
no pet.) (remanding for consideration of TCPA motions to dismiss where trial court
erroneously dismissed motions as untimely). In this case, the trial court did not
address or evaluate the merits of the motion to dismiss as it applied to the nonsuited
claims because it erroneously concluded the motion was moot as to those claims.
We conclude that justice would be best served by remanding the issues erroneously
dismissed to the trial court.

      We sustain the Hi-Tech Parties’ fifth issue to the extent it asserts the trial court
erred by denying the motion with regard to the nonsuited claims; otherwise, we
overrule the issue.



                                           28
F.    Constitutional Challenge
      In a final effort to save its claims from application of the TCPA, 2 Savages
and Lowry argue that the application of the TCPA is unconstitutional for a variety
of reasons.   This court recently held that we have no interlocutory appellate
jurisdiction over such a challenge when the trial court’s interlocutory order denying
the defendants’ motions to dismiss under the TCPA does not include a ruling on
constitutionality. See Hearst Newspapers, 541 S.W.3d at 894.

      The appellee in Hearst Newspapers argued that the TCPA was
unconstitutional in its supplemental response to the defendants’ motions to dismiss
in the trial court. Id. The appellee also filed a motion to declare the TCPA
unconstitutional, which the trial court denied by a separate order. On appeal, this
court held we had no jurisdiction to address appellee’s constitutional challenge
because the statute authorizing interlocutory review, section 51.014(a)(12) of the
Texas Civil Practice and Remedies Code, limits our jurisdiction to the trial court’s
interlocutory order denying motions to dismiss under the TCPA. Id. (citing Qwest
Commc’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex. 2000) (per curiam), and
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(12)).

      The procedural posture of this case is similar to that in Hearst Newspapers.
Separate from its response to the motion to dismiss, 2 Savages and Lowry filed a
“First Supplemental Answer to T.C.P.A. Invoking Texas and U.S. Constitution” that
sought to declare the TCPA unconstitutional. The first supplemental answer recited
all the same constitutional challenges 2 Savages and Lowry now assert on appeal.
In their supplemental response to the motion to dismiss, 2 Savages and Lowry also
advanced the constitutional argument, originally raised in their first supplemental
answer, that the “Texas Attorney General is a mandatory party to this proceeding
because Plaintiffs challenge the constitutionality of the Statute in its application to

                                          29
them.” The trial court did not rule on the constitutional challenges in its August 4,
2017 order denying the motion to dismiss or otherwise. Consequently, we cannot
consider 2 Savages and Lowry’s argument that the TCPA is unconstitutional on
interlocutory appeal. See id.

G.     Attorney’s Fees
       In the Hi-Tech Parties’ third issue, Hi-Tech contends the trial court erred in
finding that Hi-Tech was liable for costs and attorney’s fees. Hi-Tech asserts that
because the trial court did not find that Hi-Tech’s motion to dismiss was “frivolous
or solely intended to delay,” as required by section 27.009(b) of the Civil Practice
and Remedies Code, the award was made in error.13 Hi-Tech points to Fawcett v.
Grosu, 498 S.W.3d 650, and Sloat v. Rathburn, 513 S.W.3d 500 (Tex. App.—Austin
2015, pet. dism’d), in support of this argument.

       In Fawcett, the “appellants argue[d] that the trial court made no finding that
appellants’ motion to dismiss was ‘frivolous or solely intended for delay,’ as
necessary for [the nonmovant] to obtain a fee award.” 498 S.W.3d at 666. This
court agreed, and reversed and remanded for further proceedings, including for a
finding of whether the motion to dismiss was frivolous or solely for purposes of
delay. Id.

       Similarly, in Sloat v. Rathburn, the trial court awarded the nonmovant fees
under section 27.009(b) but did not make a finding that the motion to dismiss was
frivolous or was solely intended for delay. 513 S.W.3d at 510. Instead, the trial
court stated in its order, “the Court declines to conclude the Defendants’ motions, in


       13
           In a footnote in its appellate brief, Hi-Tech also argues the trial court should not have
awarded “expenses” under Section 27.009(b) because the subsection only permits the trial court
to award “court costs and reasonable attorney’s fees.” Because this argument was not raised before
the trial court, we do not address it here. See Tex. R. App. P. 33.1.

                                                30
and of themselves are frivolous, but the Court does conclude that the method in
which the motions were litigated . . . resulted in hours upon hours of courtroom time
that could have been better spent elsewhere.” Id. The court of appeals concluded
the trial court’s finding could not be construed to support an award under section
27.009(b), and that in “the absence of such a finding, an award of attorney’s fees
[wa]s not authorized by the statute.” Id.

        2 Savages and Lowry respond to this issue by arguing that the motion to
dismiss was frivolous and solely for the purposes of delay. In addition, they argue
the appeal of an attorney’s fees award is premature because the trial court did not
determine the amount of attorney’s fees before the appeal. 2 Savages and Lowry do
not cite to any finding by the trial court that the motion to dismiss was frivolous or
filed solely for the purposes of delay. Nor do they address the cases cited by Hi-
Tech.

        In fact, the trial court’s order awarding attorney’s fees and costs does not
include a finding that the motion to dismiss was frivolous or filed solely for the
purposes of delay. Instead, the court found Hi-Tech “knew or should have known
of the exclusion of the TCPA (described herein).” The court’s statement does not
constitute a finding that the motion to dismiss was frivolous or filed solely for delay.

        Based on our precedent in Fawcett and the reasoning of Sloat, we conclude
the trial court improperly ruled that 2 Savages and Lowry were entitled to attorney’s
fees without finding that the motion to dismiss was frivolous or was solely intended
to delay. See Fawcett, 498 S.W.3d at 665–66; Sloat, 513 S.W.3d at 510 (quoting
Holland v. Wal-Mart Stores, Inc., 1 S.W.3d 91, 95 (Tex. 1999), which held “a
prevailing party cannot recover attorney’s fees from an opposing party unless
permitted by statute or by contract between the parties”). Moreover, we are not
persuaded that the appeal of this issue is premature; the trial court ruled on the

                                            31
recoverability of costs and fees and Hi-Tech appeals the court’s legal authority to
award costs and fees, not the amount of attorney’s fees or costs awarded.

       For these reasons, and also because the results obtained by the parties have
changed as a result of our opinion, we conclude that the award of fees must be
reversed and remanded14 for further proceedings, including but not limited to a
determination of whether the motion to dismiss was frivolous or solely for purposes
of delay, as well as any request by Hi-Tech for fees. See Tex. Civ. Prac. & Rem.

       14
           Remand is also appropriate in light of the trial court’s bifurcation of the merits and
attorney’s fees issue. See Tex. R. App. P. 43.3(b). At the July 14, 2017 hearing on the motion to
dismiss, the trial court bifurcated the issue of attorney’s fees:
       Ms. Palm [Attorney for Hi-Tech]: So we were just getting our fees up to the point
       of what they would be; but we could bifurcate the issue, which is also done in this
       motion to dismiss, where the Court rules on the motion to dismiss; and then they
       usually just submit an affidavit of the fees; and it can be after the motion to dismiss;
       but that’s how it’s done in other cases because the statute says the Court looks at
       the pleadings and affidavits.
       The Court: Right.
       Ms. Palm: So that’s why we just submitted the affidavit and we’re happy—the
       Court can look at it now or after the motion to dismiss—
       The Court: Okay.
       Ms. Palm: —but it’s up to the Court’s discretion on how you want to do that.
       The Court: All right.
       Mr. Clements [Attorney for 2 Savages]: And my understanding, Your Honor, that
       the way that it would work is that, first, the Court has to consider whether or not
       the SLAPP Statute even applies and so we don’t really get to the [attorney’s fees]
       affidavit; but, yes, if—when we get to that stage, we wouldn’t want that stage to
       happen today without us being given the proper notice. And for that reason, we
       would be asking for a continuance on that issue.
       The Court: Okay. All right. So we’ll bifurcate. Everyone’s in agreement on that?
       Ms. Palm: That’s fine, Your Honor.
       Mr. Clements: Thank you, Your Honor.
Although the bifurcation was in response to the Hi-Tech Parties’ request for attorney’s fees, the
court and the parties agreed that the court’s initial ruling would be limited to the application of the
statute. 2 Savages could have reasonably expected to have another opportunity to present support
for any award of attorneys’ fees sought.

                                                  32
Code Ann. § 27.009(a)–(b). We sustain the Hi-Tech Parties’ third issue.

                            III.       CONCLUSION

      We affirm the trial court’s order insofar as it denied Hi-Tech’s motion to
dismiss 2 Savages’ tortious interference claims based on continued employment and
interference with customers. We reverse the trial court’s order insofar as it denied
Hi-Tech’s motion to dismiss 2 Savages’ tortious interference claim based on hiring,
denied the Hi-Tech Parties’ motion to dismiss as moot with regard to nonsuited
claims, and awarded attorney’s fees and costs. We remand the case to the trial court
for further proceedings consistent with this opinion.




                                       /s/    Marc W. Brown
                                              Justice



Panel consists of Justices Brett Busby, Brown, and Jewell.




                                         33